DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1656. 
Claims 28-48 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on August 16, 2021, and applicant’s claim listing filed on January 24, 2022, are acknowledged. The claim listing filed on January 24, 2022 replaces all prior versions and listings of the claims.

Election/Restrictions
The applicant’s election of Group I, claims 28-35 and 41-48, drawn to a stabilized analogue comprising a first Protein X and a second Protein X cross-linked to one another by a compound of Formula I or a compound of Formula II, in the reply filed on August 16, 2021 is acknowledged. 
The applicant’s election of the species of 
    PNG
    media_image1.png
    62
    54
    media_image1.png
    Greyscale
 (i.e., 1,2-dithiolane) in the reply filed on January 24, 2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 24, 2022.
Claims 28-31, 33-35, and 41-48 are being examined on the merits with claims 28, 31, and 33 being examined to the extent the claims read on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 120 as a continuation of U.S. non-provisional application no. 15/753,319, filed on February 18, 2018, now U.S. Patent No. 10,711,261, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2016/047395, filed on August 17, 2016, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/206,316, filed on August 18, 2015. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 28, 2020 and May 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Specification
The applicant is requested to update the status of application 15/753,319 in the “Cross-Reference to Related Applications” section of the specification (see specification amendment filed on May 28, 2020). According to USPTO records, application 15/753,319 has issued as US Patent No. 10,711,261.

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on May 28, 2020 are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). Each of the drawing figures uses “Figure”, which should be replaced with “FIG.” 
The drawings filed on May 28, 2020 are also objected to because the partial views must be identified by the same number followed by a capital letter. The drawing figures 1-3 use a lower case letter, which should be replaced with a capital letter, and each sheet of the drawing figure 4 must be identified by the same number followed by a capital letter, i.e., the two sheets of figure 4 should be identified as “FIG. 4A” and “FIG. 4B”, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 28-30 and 41-48 are objected to because of the following informalities:
Claim 28 is objected to in the recitation of “80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100% sequence identity” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “80% sequence identity”.
Claims 28 and 41-48 are objected to in the recitation of “identity to BAA14329.1” and in the interest of improving claim form, it is suggested that the noted term be amended to recite “identity to the amino acid sequence of Accession Number BAA14329.1”.
Claim 29 is objected to in the recitation of “Protein X is BAA14329.1” and in the interest of improving claim form, it is suggested that the noted term be amended to recite “comprises the amino acid sequence of Accession Number BAA14329.1”.
Claim 30 is objected to in the recitation of “wherein the first Protein X and the second Protein X are at least 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100% identical to one another” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the amino acid sequences of the first Protein X and the second Protein X have at least 80% sequence identity”. 
Claims 41-48 are objected to in the recitation of “the first Protein X and the second Protein X has” and in the interest of improving claim form and grammar, it is suggested that the term “has” be replaced with “have”. 
Applicant is advised that should claims 41-44 be found allowable, claims 45-48, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 34 and 35 are indefinite in the recitation of “reduced activity as compared to Transglutaminase” and “increased activity as compared to Transglutaminase”, respectively because it is unclear as to the particular transglutaminase(s) that are encompassed by “Transglutaminase”. It is suggested that the applicant clarify the meaning of the noted phrases.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-31, 33-35, and 41-48 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[T]here exists a need for a strategy for conferring specificity to drugs that target cysteine, in general, but pairs of cysteine, in particular” (paragraph [0007]) and “[w]e apply cyclic-disulfides to the stabilization of any one of the Protein X listed in Table 1 involved in diseases, such as, for example, Disease Y shown in Table 1. In preferred embodiments, the disease that can be treated using the compounds disclosed herein, include, but are not limited to neurodegenerative disease (such as, for example, Parkinson’s Disease, ALS, Alzheimer’s Disease, Huntington's Disease, Epilepsy, Frontotemporal Dementia, and/or DMD), cancer, autoimmune disease and/or Celiac disease” (paragraph [0021]).
The breadth of the claims: The claims are drawn to (in relevant part) a stabilized analogue comprising a first Protein X and a second Protein X cross-linked to one another by 1,2-dithiolane, wherein 
the first Protein X comprises a first cysteine residue and has at least 80% sequence identity to BAA14329.1; and
the second Protein X comprises a second cysteine residue and has at least 80% sequence identity to BAA14329.1.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.” “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, the reference of Agar et al. (WO 2014/078623 A2; cited on the IDS filed on May 28, 2020) disclosed cross-linking cysteine residues of SOD-1 or DJ-1 with 1,2-dithiolane. 
Before the effective filing date, the reference of Ozaki et al. (Bioorg. Med. Chem. Lett. 21:377-379, 2011; cited on Form PTO-892) disclosed that disulfide compounds are well-known transglutaminase inhibitors (p. 377, column 2). 
However, there is no evidence in the art that 1,2-dithiolane will cross-link and form a stabilized intermolecular dimer of the transglutaminase of BAA14329.1. Rather, the prior art references of Connellan et al. (J. Biol. Chem. 244:3173-3181, 1969; cited on Form PTO-892) and Chung et al. (J. Biol. Chem. 245:681-689, 1970; cited on Form PTO-892) disclose that disulfide compounds promote an intramolecular disulfide bond that abrogates the catalytic activity of transglutaminase (abstract) and the post-filing references of Palanski et al. (Biochemistry 57:3359-363, 2018; cited on Form PTO-892) also discloses that disulfide compounds promote an intramolecular disulfide bond between Cys370 and Cys371 that abrogates the catalytic activity of human transglutaminase (abstract). 

    PNG
    media_image2.png
    165
    512
    media_image2.png
    Greyscale

Given that the prior art and post-filing art teach that disulfide compounds promote an intramolecular disulfide bond rather than an intramolecular cross-linking of two separate transglutaminase polypeptides, one of skill in the art would have recognized a high level of unpredictability that 1,2-dithiolane could form a stabilized analogue comprising a first Protein X and a second Protein X cross-linked to one another.
The amount of direction provided by the inventor; The existence of working examples: The specification fails to disclose a working example of a stabilized analogue comprising a first Protein X and a second Protein X cross-linked to one another by 1,2-dithiolane, wherein the first Protein X comprises a first cysteine residue and has at least 80% sequence identity to BAA14329.1; and the second Protein X comprises a second cysteine residue and has at least 80% sequence identity to BAA14329.1.
Also, the functions of the recited first Protein X and second Protein X are unlimited and encompass, e.g., non-functional variants and variants that have acquired an activity other than transglutaminase activity. The specification fails to provide direction or guidance for using those stabilized analogs comprising a first Protein X and a second Protein X that are non-functional or have acquired an activity other than transglutaminase activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It was not routine in the art to make all stabilized analogs as encompassed by the claims, particularly as there is no evidence of record that 1,2-dithiolane will cross-link and form a stabilized intermolecular dimer of the transglutaminase of BAA14329.1. Also, it was not routine to identify a use for all stabilized analogs as encompassed by the claims, particularly those stabilized analogs comprising a first Protein X and a second Protein X that are non-functional or have lost transglutaminase activity and have acquired a new activity.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the post-filing art, and the amount of experimentation required to make and use all stabilized analogues as recited in the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 28-31, 33-35, and 41-48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to (in relevant part) a genus of stabilized analogues comprising a first Protein X and a second Protein X cross-linked to one another by 1,2-dithiolane, wherein 
the first Protein X comprises a first cysteine residue and has at least 80% sequence identity to BAA14329.1; and
the second Protein X comprises a second cysteine residue and has at least 80% sequence identity to BAA14329.1.
The specification fails to disclose the actual reduction to practice of a representative species of the claimed genus of stabilized analogues. Also, there is no evidence in the art that 1,2-dithiolane will cross-link and form a stabilized intermolecular dimer of the transglutaminase of BAA14329.1. Rather, the prior art references of Connellan et al. (J. Biol. Chem. 244:3173-3181, 1969; cited on Form PTO-892) and Chung et al. (J. Biol. Chem. 245:681-689, 1970; cited on Form PTO-892) disclose that disulfide compounds promote an intramolecular disulfide bond that abrogates the catalytic activity of transglutaminase (abstract) and the post-filing references of Palanski et al. (Biochemistry 57:3359-363, 2018; cited on Form PTO-892) also discloses that disulfide compounds promote an intramolecular disulfide bond between Cys370 and Cys371 that abrogates the catalytic activity of human transglutaminase (abstract). Given that the prior art and post-filing art teach that disulfide compounds promote an intramolecular disulfide bond rather than an intramolecular cross-linking of two separate transglutaminase polypeptides, one of skill in the art would have recognized a high level of unpredictability that 1,2-dithiolane could form a stabilized analogue comprising a first Protein X and a second Protein X cross-linked to one another. Since the specification and art of record fail to disclose even a single representative species of the claimed genus of stabilized analogues and because the evidence of record indicates that disulfide compounds will promote an intramolecular disulfide bond between Cys370 and Cys371 rather than cross-linking transglutaminases of BAA14329.1, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicant was in possession of the claimed invention. As such, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a).

Conclusion
Status of the claims:
Claims 28-48 are pending.
Claims 32 and 36-40 are withdrawn from consideration.
Claims 28-31, 33-35, and 41-48 are rejected.
No claim is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656